Citation Nr: 1544994	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-16 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for a disability or disabilities manifesting in fatigue, chills, weight fluctuations, joint pain, muscle soreness, and headaches, to include as due to an undiagnosed illness and/or medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1987 to May 1994.  He served in Southwest Asia during the Persian Gulf War, and is the recipient of the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In November 2011, the Veteran testified before the undersigned at a personal hearing.  A transcript is of record.  

This matter was previously remanded by the Board for further evidentiary development in February and November 2014.  


FINDINGS OF FACT

1. The Veteran served in Southwest Asia during the Persian Gulf War. 

2. The Veteran has an undiagnosed illness characterized by fatigue, chills, weight fluctuations, joint pain, muscle soreness, and headaches, which have been present for at least six months, with periods of improvement and/or worsening, and have become manifest to at least a degree of 10 percent prior to December 31, 2016.




CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, a disability manifesting in fatigue, chills, weight fluctuations, joint pain, muscle soreness, and headaches is due to an undiagnosed illness or other qualifying chronic disability occurring in a Persian Gulf Veteran.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.317, 4.3, 4.7, 4.88b (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he experiences fatigue, chills, weight fluctuations, joint pain, muscle soreness and headaches that he attributes to an undiagnosed or medically unexplainable chronic multisymptom illness incurred during his verified combat service in Southwest Asia during and after the Persian Gulf War in 1991.  He seeks service connection under the provisions of 38 C.F.R. § 3.317, and for the reasons articulated below, the Board finds that a grant of this benefit is warranted.

Initially, the Board notes that the Veteran is currently in receipt of service connection for PTSD, a right knee disability, left knee disability, a low back disability, and right underarm scar.  

No complaints for the currently claimed conditions were noted in service.  The Veteran's clinical evaluation was normal for each medical category upon separation examination in April 1994.  On the corresponding report of medical history, he reported that he had broken bones and was unsure about eye trouble; it was explained that the Veteran had snow blindness a few years ago and a broken left arm during childhood.  

At his August 2010 Decision Review Officer Hearing, the Veteran reported having muscle problems or soreness in his lower back, both shoulders, and thigh area muscles.  He also experienced headaches whenever he felt particularly stressed, in the form of a throbbing sharp pain in his head.  He explained that this is "everyday stress" which he felt was unrelated to his service-connected psychiatric disorder. 

At his May 2011 VA examination, the Veteran stated that his fatigue onset around 2005, lasting 24 hours or longer after exercise; he had generalized muscle soreness without weakness, neurological symptoms, and migratory joint pains of the knees and elbows starting in 1991.  There were no incapacitating episodes due to his fatigue in the last 12-month period.  He further explained that he had cold chills starting in 2005, occurring two to three times per week without sweating and fever, occurring mainly in the evening lasting about 7 to 10 minutes; no evaluation was sought for this and there was no reported effect on work or daily activities.  He reported weight gain due to his inability to exercise due to fatigue beginning in 1992 to 1993.  He discussed flare-ups of his left shoulder and stiffness, where he noticed limited motion.  He denied headaches.

The Veteran testified at his personal hearing in November 2011.  He stated that two or three times per week he experienced muscle soreness and tiredness when he woke up.  The muscle/joint aches were located in his shoulders, knees, and left elbow, which he reported were sore and stiff.  Three to four times per week (sometimes daily), he experienced muscle pain which lasted 45 minutes to an hour.  He explained that these occurrences were unpredictable and affected his daily activities; he took pain relievers to alleviate the swelling and pain.

He also explained that he was "real tired a lot" and without energy; he reported having sleep issues.  He stated that the onset of fatigue and muscle soreness was during active duty in the Gulf War, around 1991 and 1992.  He indicated that he sought treatment during active duty but not particularly for muscle soreness or sleep issues; he did not bother reporting certain problems.  He also said that his symptoms had worsened over the years since he separated from service.  He testified that post-service medical professionals were unable to render a diagnosis for his claimed symptoms. 

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran served in the Southwest Asia Theater of Operations during the Gulf War as shown by service personnel records including his DD Form 214.  Accordingly, he is a "Persian Gulf" Veteran within the meaning of § 3.317.  

Compensation may be paid to any Gulf War Veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).

Accordingly, under 38 C.F.R. § 3.317, service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

As relevant in this appeal, the signs or symptoms of undiagnosed illness include, but are not limited, to fatigue, headache, muscle pain, joint pain, neurological signs or symptoms, and weight loss.  See 38 C.F.R. § 3.317(b).  

On the issue of whether the Veteran's signs and symptoms are indicative of an undiagnosed illness, the Board acknowledges that several VA examiners have provided etiological opinions with respect to the Veteran's disability picture, to include whether his claimed symptoms were medically explainable.  The Board finds, however, that the May 2011 examiner's rationale (to include a June 2011 addendum report) was contradictory and unclear as he attempted to attribute some of the signs and symptoms to a known underlying pathology, yet also stated that the Veteran had no diagnoses to explain his complaints regarding his symptoms.  As a result, in February 2014, the Board remanded for a new Persian Gulf examination to determine the diagnosis and etiology of the Veteran's fatigue, chills, weight fluctuation, joint pain, muscle soreness, and headache complaints. 

The Veteran was scheduled for another VA examination in April 2014, again with the same clinician, who examined him in May 2011, Dr. W.L.  The Board found Dr. W.L.'s opinion to be inadequate as he did not address the Board's questions in full.  He stated that the Veteran had no undiagnosed condition, however, he neither addressed the history of symptoms (which are clearly documented in the record) nor provided any rationale as to how or why the Veteran's symptoms displayed during the appeal period either resolved or went unreported at the April 2014 examination.  Unfortunately, this inadequate examination/opinion resulted in another Board remand in November 2014 to schedule the Veteran for a new examination, this time with a different clinician to address the same issues. 

In January 2015, the Veteran underwent a VA examination with a different VA physician, Dr. L.K.  This examiner summarized the Veteran's history and opined, for each symptom (fatigue, cold chills, weight instability, headaches) that the Veteran has never met the objective diagnostic medical criteria for diagnosing these symptoms and still does not to this day; there was no evidence of these claimed Gulf War conditions.  For joint pains and muscle soreness, the examiner remarked that the Veteran is already service connected for his knees and back, thus implying that there was a medical explanations for those symptoms.  However, the Board notes that the examiner did not address soreness in the thighs, shoulders, elbow/arms, which have been noted complaints for muscle and joint soreness/pain, and are not service-connected disabilities.  

The medical evidence suggests that the Veteran has had these signs and symptoms for at least a duration of six months, though intermittent and episodic.  For instance, a September 2008 treatment note indicated feeling fatigue and low energy for two to three months; he also reported occasional pain in the left arm.  A February 2009 treatment record indicates that the Veteran reported tiredness and continued on and off fatigue.  In September 2009, the Veteran reported mild and intermittent fatigue; he reported having energy.

A February 2015 treatment note shows that the Veteran reported left hand numbness and was referred to neurology.  He had right shoulder pain due to a motor vehicle accident in 2012.  The record also contains a diagnosis of "frozen shoulder" for his right shoulder.  Upon physical examination, the Veteran's muscle strength was reportedly intact; he had symmetric normal reflexes and mobility of joints in upper and lower extremities.  Notably, the June 2011 addendum opinion, in pertinent part, also referenced that the Veteran has a left shoulder superior trapezius muscle strain (muscle group I) but did not find a direct link to service for this condition.  

The Board has considered the signs and symptoms that the Veteran has reported and the medical opinions of record addressing the diagnosis/etiology and finds that Dr. W.L.'s opinion lacks any probative value because of its contradictory and incomplete nature.  The Board finds Dr. L.K.'s opinion as conclusory and incorrect (when stating there is no evidence that the Veteran has had these conditions when the record reflects otherwise).  The Board reads this opinion as suggesting that the Veteran's myriad of symptoms cannot be attributed to a known clinical diagnosis; in other words, they are undiagnosable.  For muscle soreness and joint pain complaints, the Board recognizes that there is some evidence connecting some of his complaints, namely left and right shoulder pain to a known diagnosis of right frozen shoulder and left trapezius strain.  However, on this record, the Veteran has reported unexplainable soreness in his legs/thighs and elbow/arm which have not been addressed by the examiners nor attributed to a clinical diagnosis.

As the United States Court of Appeals for the Veterans Claims points out, "[o]bjective medical evidence is not required for an award of service connection under section 1117."  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  In other words, veterans are competent to report signs and symptoms such as what is alleged by a veteran without any medical verification or etiological opinion.  VA does not impose a medical requirement with respect to identifying what are the "objective indications" of a chronic disability.  Id.

By definition, an "undiagnosed illness" is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R § 3.317(a)(1)(ii).  Further, the medical examiners have discounted the fact that the Veteran is competent to report objective signs of illness.  See Gutierrez, 19 Vet. App. at 8-9.  In essence, the 2015 examiner has either overlooked or discounted the Veteran's statements of the types, nature, onset, and duration of his symptoms and simply concluded that each of his listed symptoms did not meet an objective medical criteria for diagnosis.  In any event, the examiner did not offer an etiological explanation for the existence of these symptoms.

In this case and in light of Gutierrez, the Board finds that the Veteran's statements as to his symptoms are sufficiently competent and credible to establish that there were objective indications of his fatigue, chills, weight fluctuations, joint pain, muscle soreness, and headaches.  The evidence also establishes that the Veteran has experienced these symptoms for a period of at least 6 months, beginning after separation from service, though they appear to be intermittent.

In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Id.  Since the Veteran's service treatment records are negative for complaints of the claimed signs and symptoms, the Board must next analyze whether the Veteran's symptoms have manifest to at least a compensable (10 percent) degree, as the evidence demonstrates that the Veteran's symptoms onset after separation from service.  To determine whether this threshold has been met, the Board has examined the Veteran's complained-of symptoms and have considered a diagnostic code that best captures the overall disability picture produced by these symptoms.  

For purposes of this adjudication, and resolving all doubt in the veteran's favor, the Board finds that the Veteran's constellation of symptoms - fatigue, chills, weight fluctuations, joint pain, muscle soreness, and headaches - have more closely approximated at least a compensable rating under the Diagnostic Code (DC) evaluating Chronic Fatigue Syndrome (CFS), DC 6354.  See 38 C.F.R. § 4.88b; see also 38 C.F.R. §§ 4.3, 4.7.  A 10 percent rating is assigned under DC 6354 for CFS with debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion) or a combination of other signs and symptoms which wax and wane but results in periods of incapacitation of at least 1 but less than 2 weeks total duration per year or symptoms controlled by continuous medication.  See 38 C.F.R. § 4.88b, DC 6354 (2015).  A Note to DC 6354 indicates that for the purpose of evaluating CFS, it will be considered incapacitating only while it requires bed rest and treatment by a physician.  

DC 6354 is the best representation of the Veteran's symptoms given that they appear to wax and wane, but for the most part appear to manifest as a cluster of symptoms where there is inconclusive medical evidence that they are interrelated.  Notably, for instance, the Veteran's complaints of muscle soreness often appear with his complaints of fatigue.  The Board has contemplated whether individual consideration of each symptom under separate DCs would result in a greater benefit of separate service-connected disabilities, but finds that it would not, particularly in light of the fact that these symptoms appear to be intermittent or episodic.  For instance, the Veteran's headaches are not sufficiently consistent to warrant a compensable rating under the analogous code for migraines.  His symptoms, by the Veteran's admission, appear to wax and wane and are not routinely present.  The most prevalent of his symptoms appear to be the fatigue, followed by muscle soreness and migratory joint pain.  He explained at his 2015 VA examination that the symptoms can last for days and come on after his morning workouts.  He has missed four days of work (albeit without a doctor's note) for fatigue in the last twelve months.  Muscle pain appears to be unpredictable yet somewhat debilitating, as they appear to occur anywhere from three to four times per week to occurring on a daily basis.

Affording the Veteran the benefit of the doubt, see 38 U.S.C.A. § 5107(b), the Board finds that his signs and symptoms of fatigue, chills, weight fluctuations, joint pain, muscle soreness, and headaches have manifested to a compensable degree under DC 6354 for purposes of adjudication.  Despite receiving service connection for both of his knee disabilities and his low back, the Veteran has also complained of shoulder and elbow problems.  The Board notes the diagnosis of record for the right and left shoulder.  For the elbow, there is no medical professional who has considered whether his left elbow pain is connected to his left hand numbness or his noted childhood injury to his left elbow.  No medical professional has rendered a diagnosis for these complaints either individually or as a cluster.  DC 6354 is the best fit to capture the Veteran's entire disability picture, with fatigue being the prevalent symptom experienced, particularly in light of the fact that it contemplates "a combination of other signs and symptoms which wax and wane."  

Accordingly, service connection will be granted pursuant to 38 C.F.R. § 3.317.  See 38 U.S.C.A. § 5107(b).  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

Resolving all reasonable doubt in the veteran's favor, service connection for an undiagnosed illness manifested by fatigue, chills, weight fluctuations, joint pain, muscle soreness, and headaches is granted.



____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


